Citation Nr: 0819318	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-19 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than January 8, 
2004, for a grant of service connection for bilateral high 
frequency hearing loss.

2.  Entitlement to an effective date earlier than January 8, 
2004, for a grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned an effective date of January 8, 2004 for both 
disorders.  Timely appeals have been noted with respect to 
the effective date.  

The veteran was afforded two hearings before the Board in 
conjunction with this appeal.  The first hearing was 
conducted at the RO in July 2006.  However, a transcript is 
unavailable.  In July 2007, the veteran was afforded another 
hearing before the Board at the RO.  A copy of the hearing 
transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claims.

During the July 2007 hearing, the veteran raised a claim that 
a January 1977 rating decision was clearly and unmistakably 
erroneous in failing to grant service connection for a 
hearing loss disability and service connection for tinnitus.  
While that issue was not and is not currently developed or 
certified for appellate review, the claim is inextricably 
intertwined with the issues currently on appeal.
 
In the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
the veteran sought earlier effective dates for various 
benefits, by attempting to overcome final unappealed rating 
determinations dated years earlier.  The United States Court 
of Appeals for Veterans Claims (Court) held that a final 
decision of the Secretary was subject to revision only on the 
grounds of clear and unmistakable error (CUE), or upon the 
presentation of new and material evidence to reopen.  
However, because the proper effective date for an award based 
on a claim to reopen can be no earlier than the date on which 
that claim was received, only a request for revision based on 
CUE could result in the assignment of an earlier effective 
date for the appellant's awards.  The Court concluded that 
there was no proper claim, and dismissed the case.  Applying 
the holding in Rudd to the facts of this case, and as noted 
above, the February 1977 rating decision is final.  During 
the veteran's hearing, he alleged CUE in the 1977 RO decision 
denying his bilateral hearing loss and tinnitus claims.

Here, the RO has not yet adjudicated the recently raised CUE 
issues.  The Board finds that the veteran's claim for an 
effective date prior to January 8, 2004, for the award of 
service connection for a hearing loss disability and 
tinnitus, and his claims with regard to CUE in the January 
1977 rating decision are inextricably intertwined, since the 
CUE claims are attacking the finality of a prior final rating 
decision. Therefore, the claims for an earlier effective date 
for hearing loss disability and tinnitus must be held in 
abeyance and remanded to the RO to be addressed after initial 
adjudication of the CUE claims.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should adjudicate the 
claims of CUE in the January 1977 rating 
decision that denied service connection 
for tinnitus and bilateral hearing loss.

2.  After completion of the above and any 
additional development of the evidence 
that the RO/AMC may deem necessary, the 
RO/AMC should review the record and 
readjudicate the issues of an effective 
date prior to January 8, 2004, for the 
award of service connection for a 
bilateral hearing loss disability and 
service connection for tinnitus.  If any 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


			
               DAVID L. WIGHT	KRISTI BARLOW
	       Acting Veterans Law Judge                          
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



